DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s continuing patent application number 17/350,713 filed on 6/17/2021.
Currently, claims 1-20 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3, line 1; a citation “a horizontal surface” is confusing and indefinite because does not clear that whether this citation is the same “a horizontal surface” cited in claim 1? Clarification is required. Claim 20 having the same issues as mentioned is also rejected. 
Re claim 4, line 1; a citation “the system” does not have a proper antecedent basis, unless the Applicant meant “the mobile home skirting system”? Correction is required. Claims 5-6 depending upon the rejected claim 4 are also rejected. Claims 7, 12, 13, 15; having the same issues as mentioned; therefore, claims 7, 12, 13, 15-20 are also rejected.
Re claim 9, line 3; the phrase “which” is confusing and indefinite because does not clear whether “which” is referring to which structure? Clarification is required. Claims 10-14 depending upon the rejected claim 9 are also rejected. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 4-8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 4-7 of prior U.S. Patent No. 11,047,127. This is a statutory double patenting rejection. Claims 2-3 depending upon the rejected claim 1 are also rejected. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,047,127. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are fully encompassed within the patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 8,739,483 to Bilge.
Re claim 1: Bilge discloses a mobile home skirting system 38 comprising: a horizontal surface 44; a first vertical member 50 affixed to said horizontal surface 44 along a first edge of the first vertical member 50; a second vertical member 50 affixed to said horizontal surface 44 along a first edge of the second vertical member 50 opposite the first vertical member 50 thereby defining a channel (wherein 54 points to, Fig. 2) between the first and second vertical members 50/50, wherein the horizontal surface 44 extends outward from both sides of the channel to provide sufficient material for connection to a substrate and wherein the horizontal surface 44, the first vertical member 50 and the second vertical member 50 define a base 40; a first hook-shaped retention edge 58 on a second edge of the first vertical member 50 inwardly oriented toward the channel (wherein 54 points to); and a second hook-shaped retention edge 58 on a second edge of the second vertical member 50 inwardly oriented toward the channel, wherein the first and second hooked shaped retention edges 58/58 are configured to secure a vertical skirting panel through direct physical pressure exerted by said first and second vertical members 54.

Re claim 2: wherein the mobile home skirting base comprises a single extruded polymer. The Examiner notes that the language "extruded polymer" is considered to be product-by-process language. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 and 2173.05(p). In col. 8, line 13-17, the mobile home skirting system 38 is extruded and formed as a single, one piece, unitary member from polyethylene; therefore meeting the product-by-process limitation.
Re claim 3: wherein a horizontal surface 44 of the skirt base comprises a first lip 66 adjacent the first vertical member 50 and a second lip 66 adjacent the second vertical member 50, each extending outward from the channel (wherein 51 points to).
Re claims 4-6: wherein said system is attached to a substrate 14 by at least one of a mechanical attachment 70 (Fig. 3) or a chemical attachment; wherein said mechanical attachment 70 is selected from the group consisting of: nails; screws (col. 9, line 4); bolts; staples; and anchors; wherein said chemical attachment is selected from the group consisting of: glue, cement, and epoxy. Note, claim 6 depending upon claim 4, the citation is drawn to an alternative option, e.g. “or chemical attachment”; therefore, it’s not necessary to meet.
Re claim 7: wherein said system supports at least one of a bottom and a top of the skirting system (Fig. 3).
Re claim 8: comprises a material selected from the group consisting of: wood; metal (e.g. aluminum, col. 8, line 20-21); fiberglass; and a polymer.
Re claim 9: Bilge discloses a mobile home skirting system 38, comprising: a base 40 comprising a first horizontal surface 66 adapted to be attached to a substrate on which a mobile home rests, said base 40 including a first vertical member 50 and a second vertical member 50, wherein a channel (wherein 54 points to in Fig. 2) is defined between the first vertical member 50 and second vertical member 50, the first and second vertical members 50/50 having inwardly oriented hook-shaped retention edges 58/58 forming an acute angle (e.g. angle formed from 52/58, which less than 90-degrees) toward the channel and that each have a substantially rigid friction surface adapted to retain a vertical skirting panel 16; wherein the hook-shaped retention edges 58/58 of the first and second vertical members 50/50 are adapted to secure a vertical skirting panel through direct physical pressure exerted by said first and second vertical members 50/50.
Re claim 10: wherein the mobile home skirting base comprises a single extruded polymer. The Examiner notes that the language "extruded polymer" is considered to be product-by-process language. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 and 2173.05(p). In col. 8, line 13-17, the mobile home skirting system 38 is extruded and formed as a single, one piece, unitary member from polyethylene; therefore meeting the product-by-process limitation.
Re claim 11: wherein one or more of the vertical members comprises an embossed design (see Fig. 8) or pattern.
Re claim 12: wherein said system is attached to a substrate 14 by at least one of a mechanical attachment 70 (Fig. 3) or a chemical attachment.  
Re claim 13: wherein said system supports at least one of a bottom and a top of the skirting system (Fig. 3).
Re claim 14: comprises a material selected from the group consisting of: wood; metal (e.g. aluminum, col. 8, line 20-21); fiberglass; and a polymer.
Re claim 15: Bilge discloses a mobile home skirting system 38 comprising: a horizontal surface 44, a first vertical member 50 affixed to said horizontal surface 44 along a first edge of the first vertical member 50; a second vertical member 50 affixed to said horizontal surface 44 along a first edge of the second vertical member 50 opposite the first vertical member 50 thereby defining a channel (wherein 54 points to, Fig. 2) between the first and second vertical members 50/50, wherein the horizontal surface 44 extends outward from both sides 66/66 of the channel to provide sufficient material for connection to a substrate and wherein the horizontal surface 44, the first vertical member 50 and the second vertical member 50 define a base 40; a first hook-shaped retention edge 58 on a second edge of the first vertical member 50 inwardly oriented toward the channel; and a second hook-shaped retention edge 58 on a second edge of the second vertical member 50 inwardly oriented toward the channel, and wherein the first and second hooked shaped retention edges 58/58 are configured to secure a vertical skirting panel through direct physical pressure exerted by said first and second vertical members 50/50, and wherein said system is attached to a substrate 14 by at least one of a mechanical attachment 70 or a chemical attachment (Fig. 3).
Re claim 16: wherein a horizontal surface 44 of the skirt base comprises a first lip 66 adjacent the first vertical member 50 and a second lip 66 adjacent the second vertical member 50, each extending outward from the channel (wherein 51 points to).
Re claim 17: wherein a length of the first lip 66 and a length of the second lip 66 are no less than 20% of the height (see Fig. 2, at least more than or equal to 335) of the vertical members 50/50.
Re claim 18: wherein said base 40 supports at least one of a bottom and a top of the skirting system (Fig. 3).
Re claim 19: comprises a material selected from the group consisting of: wood; metal (e.g. aluminum, col. 8, line 20-21); fiberglass; and a polymer.
Re claim 20: wherein a horizontal surface 44 of the skirt base comprises a first lip 66 adjacent the first vertical member 50 and a second lip 66 adjacent the second vertical member 50, each extending outward from the channel (wherein 54 points to).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale